DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 05/20/2022. Claims 1, 3, 5-12, 16-17, 19-23 were pending. Claims 1, 3, 12 were amended. Claims 2, 4, 13-15, 18 were cancelled. Claims 21-23 were new claims.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“However, Tan only discloses "[0048] A number of experiments were carried out in which monolayers of organic compounds were applied to 100 mm diameter silicon wafers as substrate. These silicon wafers were cleaned and oxidized using an air plasma before use as in Brown et al in Eur. Polym. J. vol 41 pages 1757-1765 (2005) so that they had hydroxyl groups on their surface. Three reagents which contained trialkoxy silyl groups were reacted with the silicon substrates." 
Thus, Tan does not teach or suggest the claimed features of "(a) providing a substrate having a first region containing silicon nitride and a second region containing silicon oxide". 
Furthermore, Tan only discloses "[0028] Subdividing a surface into areas of differing characteristics may be commenced by a process of printing a pattern onto a substrate or etching a pattern into a substrate, with the pattern having small dimensions, for instance providing individual areas which are no more than 50 nm across. The substrate may be subjected to chemical reaction after it has been divided into heterogeneous areas by the printing or etching process." 
Likewise, Osaki merely discloses "[0166] In this step, the substrate is etched by one or a plurality of etching operations by using a resist pattern that includes the base pattern, the coating film and the polymer layer. The substrate pattern is formed through this step. The substrate pattern is exemplified by contact holes, and the like. The etching operation is carried out once in a case in which the base pattern 2 was directly formed on the front face side of the substrate 1 in the overlaying step. Whereas, in a case in which the base pattern was formed via other layer on the front face side of the substrate 1 ,the other layer is etched, and then the other layer after the etching is used as the mask for the etching operations carried out a plurality of times". 
Hence, in connection with the above discussed differences, the features "(b) supplying a monomer that is selectively and chemically bonded to the first region of the substrate" and "(d) etching the second region while protecting the first region by the polymer film" is not taught or suggested by Tan or Osaki. 
Among other things, a prima facie case of obviousness must establish that the asserted combinations of references teach or suggest each and every element of the claimed invention. In view of this distinction of independent claim 1 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis independent claim 1.”
The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 103.

Allowable Subject Matter
4.	Claims 1, 3, 5-12, 16-17, 19-23 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 3, 5-12, 16-20, the cited prior arts fail to disclose or suggest (b) supplying a monomer that is selectively and chemically bonded to the first region of the substrate;
(c) supplying an initiator for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film; and
(d) etching the second region while protecting the first region by the polymer film in combination with all other limitation in the claims.
As to claim 21, the cited prior arts fail to disclose or suggest (b) etching the second region until the first region is exposed;
(c) supplying a monomer that is selectively and chemically bonded to the first region of the substrate;
(d) supplying an initiator for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film; and
(e} etching the second region while protecting the first region by the polymer film.
As to claims 22-23, the cited prior arts fail to disclose 
(a) providing a substrate having a first region and a second region that differs in composition from a composition of the first region;
(b) supplying a monomer that is chemically bonded to the first region of the substrate;
(c) supplying an initiator for polymerizing the monomer to the substrate having the supplied monomer thereon, thereby forming a polymer film; and
(d) etching the second region while protecting the first region by the polymer film in combination with all other limitation in the claims

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713